Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 1 of 7          PageID #: 983




                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAI‘I


  CALEB M., BY AND THROUGH HIS               Case No. 20-cv-00212-DKW-RT
  MOTHER, LOVELYN M., and
  LOVELYN M.,

               Plaintiffs,                   ORDER AFFIRMING THE
                                             APRIL 7, 2020 DECISION OF THE
        vs.                                  ADMINISTRATIVE HEARINGS
                                             OFFICER
  DEPARTMENT OF EDUCATION,
  STATE OF HAWAI‘I, et al.,

               Defendants.



       Plaintiffs’ appeal the April 7, 2020 decision of the administrative hearings

 officer (AHO) that, while finding Plaintiff Caleb M. (Student) had been deprived a

 free appropriate public education (FAPE), also found that Caleb’s mother, Plaintiff

 Lovelyn M. (Parent), was not entitled to reimbursement of tuition expenses

 incurred after enrolling Student in Corvid Academy (Corvid), a private school.

 Although not entirely clear, Plaintiffs appear to argue that the AHO erred in

 finding that Student’s placement at Corvid was not “proper” under the Individuals

 with Disabilities Education Act of 2004 (“IDEA”). Plaintiffs, however, base this

 argument solely on the testimony of Parent, which, as the AHO observed, does

 little to establish whether Corvid was “able to meet even some of Student’s unique
Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 2 of 7           PageID #: 984




 educational needs….” Because Parent’s below-described testimony was (and is)

 the only evidence Plaintiffs have submitted on this issue, the Court finds that

 Plaintiffs have failed to meet their burden of showing that the AHO’s

 reimbursement decision should be reversed and AFFIRMS the same.

                                  BACKGROUND

       On April 7, 2020, the AHO issued a decision finding that Student had been

 denied a FAPE. Dkt. No. 6-1. The AHO, however, denied Plaintiffs any

 reimbursement for Student’s placement at Corvid during the 2019-2020 school

 year. The AHO did so for the following reasons. First, after setting forth

 Parent’s testimony on the subject, the AHO found that Parent gave “conflicting

 testimony” about how Student was doing at Corvid. The AHO stated that little

 weight could be given to Parent’s testimony without corroborating testimony or

 reports from Corvid, which Plaintiffs did not offer. Second, the AHO found that

 Corvid conditioned Student’s acceptance into the school on Student having a

 registered behavior technician (RBT) with him at all times and at Parent’s expense,

 suggesting Corvid itself was not able to provide the services that Student needed.

 Third, the AHO found that it was difficult to determine whether Corvid was able to

 meet Student’s unique educational needs because Parent did not know Student’s




                                           2
Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 3 of 7             PageID #: 985




 teacher’s qualifications. Fourth, the AHO determined that Parent failed to provide

 timely notice of her intent to enroll Student in a private school.

       On May 7, 2020, Plaintiffs filed the instant case, appealing the AHO’s denial

 of reimbursement for school expenses. Dkt. No. 1. Plaintiffs filed an opening

 brief on November 30, 2020, Dkt. No. 27, with Defendants filing an answering

 brief on January 14, 2021, Dkt. No. 28. An optional reply brief deadline was set

 for January 28, 2021, Dkt. No. 26, but no such brief was filed by that date.

                             STANDARD OF REVIEW

       “Any party aggrieved by the findings and decision” made pursuant to an

 administrative hearing under the IDEA “shall have the right to bring a civil action

 with respect to the complaint presented . . . in a district court of the United States

 . . . .” 20 U.S.C. § 1415(i)(2)(A). When a party files an action challenging an

 administrative decision under the IDEA, the district court “(i) shall receive the

 records of the administrative proceedings; (ii) shall hear additional evidence at the

 request of a party; and (iii) basing its decision on the preponderance of the

 evidence, shall grant such relief as the court deems is appropriate.” Id.

 § 1415(i)(2)(C).

       The party challenging the administrative decision bears the burden of proof.

 J.W. ex rel. J.E.W. v. Fresno Unified Sch. Dist., 626 F.3d 431, 438 (9th Cir. 2010)


                                             3
Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 4 of 7            PageID #: 986




 (stating that the challenging party bears the burden of demonstrating that the

 hearings officer should be reversed, as well as “the burden of persuasion on each

 claim challenged.”); Hood v. Encinitas Union Sch. Dist., 486 F.3d 1099, 1103 (9th

 Cir. 2007).

                                    DISCUSSION

       As indicated, the sole issue Plaintiffs present in this case is whether this

 Court should reverse the AHO’s denial of reimbursement for expenses related to

 Student’s placement at Corvid. Reversal, however, is not warranted because

 Plaintiffs have failed to satisfy the appropriate legal test for school expense

 reimbursement.

       Although not mentioned in Plaintiffs’ opening brief, the relevant legal test

 requires “both (1) that the public placement violated the IDEA, and (2) that the

 private school placement was proper under the Act.” Cty. of San Diego v. Cal.

 Special Educ. Hearing Office, 93 F.3d 1458, 1466 (9th Cir. 1996) (citing Florence

 Cty. Sch. Dist. 4 v. Carter, 510 U.S. 7 (1993)). Only if both of the above criteria

 are satisfied may a district court then “‘exercise its broad discretion and weigh

 equitable considerations to determine whether and how much[] reimbursement is

 appropriate.’” Anchorage Sch. Dist. v. M.P., 689 F.3d 1047, 1059 (9th Cir. 2012)




                                            4
Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 5 of 7          PageID #: 987




 (quoting C.B. ex rel. Baquerizo v. Garden Grove Unified Sch. Dist., 635 F.3d

 1155, 1159 (9th Cir. 2011)) (internal quotations omitted).

       Here, the first element is not at issue because, as the AHO found, Student

 was denied a FAPE, and, thus, his public placement violated the IDEA. See C.B.,

 635 F.3d at 1159. The sole issue, therefore, is whether Student’s placement at

 Corvid was “proper” under the IDEA. A private placement is “proper” under the

 IDEA if the placement “‘provides educational instruction specially designed to

 meet the unique needs of a handicapped child, supported by such services as are

 necessary to permit the child to benefit from instruction.’” Id. (quoting Frank G.

 v. Bd. of Educ., 459 F.3d 356, 365 (2d Cir. 2006)).

       Plaintiffs, however, have made no showing that Student’s placement at

 Corvid was specially designed to meet his unique needs. Notably, the record is

 entirely silent on whether Corvid even offers special education services designed

 for the needs of handicapped children, much less those of Student. If anything,

 the record suggests that Corvid does not. Among other things, as the AHO

 observed, Corvid conditioned Student’s placement on Parent obtaining an RBT to

 be with Student at all times. This strongly suggests that, absent a privately

 obtained RBT, i.e., absent an individual not employed by Corvid, Corvid would




                                           5
Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 6 of 7                     PageID #: 988




 not only have been unable, but also unwilling, to enroll Student. 1 Further,

 although Parent testified that applied behavior analysis (ABA) was the “core” of

 Student’s educational program at Corvid, she also testified that ABA was not

 provided by Corvid itself. 2/5/20 Transcript at 20:23-21:2, 21:19-22, 25:22-26:9,

 Dkt. No. 11-1. Rather, it was provided by the same third-party that supplied the

 RBT during Student’s time at Corvid. This again strongly suggests that Corvid is

 not designed to provide special education services for Student. Further still, as the

 AHO observed, the record is silent on the qualifications of Student’s teacher or any

 other individual at Corvid who may see to the needs of Student. This too suggests

 that educational instruction at Corvid was not specially designed to meet Student’s

 unique needs. 2 The only evidence Plaintiffs provided to the AHO in this regard,

 and still rely on to overturn the AHO’s decision, is the testimony of Parent that

 Student is doing “pretty good” at Corvid. See Dkt. No. 27 at 5 (citing 2/5/20 Tr.



 1
   Plaintiffs argue that the AHO should not have relied on the conditioning of Student’s acceptance
 into Corvid because the Department of Education can include in its own education plans the
 provision of an RBT. Dkt. No. 27 at 11-12. However, the Court agrees with Defendants that
 this argument is entirely misplaced. See Dkt. No. 28 at 17-18 (explaining that the Department
 of Education provides an RBT so that a student may attend school, while Corvid would not allow
 Student to attend if an RBT was not with him).
 2
   This also was an evidentiary shortcoming relatively straightforward to fix: Plaintiffs could
 simply have called (or offered a declaration from) Student’s teacher or another knowledgeable
 member of Corvid’s staff to testify about their qualifications and how Student’s educational
 instruction had been specially designed. Plaintiffs did not, leaving the Court to presume that is
 because what they could have offered would only have supported the AHO’s findings.

                                                 6
Case 1:20-cv-00212-DKW-RT Document 30 Filed 03/04/21 Page 7 of 7                 PageID #: 989




 at 21:11-16). However, Parent’s testimony alone does not establish that Student’s

 placement at Corvid was proper, particularly where, as here, the AHO did not give

 “much weight” to the relevant testimony. Parent offered nothing to corroborate or

 lend support to her anecdotal assessments, even something as simple as a teacher

 evaluation.

        Ultimately, this is a case with little to no evidence that Student’s private

 placement at Corvid provided educational instruction specially designed to meet

 his unique needs. That is the principal reason why the AHO denied Plaintiffs’

 request for reimbursement of tuition expenses, and it is the reason for which this

 Court AFFIRMS. 3

                                      CONCLUSION

        For the reasons set forth herein, the AHO’s April 7, 2020 decision is

 AFFIRMED. The Clerk of Court is directed to enter judgment in favor of

 Defendants and then close this case.

        IT IS SO ORDERED.

        DATED: March 4, 2021 at Honolulu, Hawai‘i.




 3
  The Court, thus, does not address any other reasons the AHO gave for denying reimbursement,
 such as Plaintiffs’ failure to comply with relevant notice requirements.

                                               7
